DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 7/9/21 is acknowledged.
3.	Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/21.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: connecting portion 49 is not included in Fig. 4 as per instant paragraph [0028].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 4 recites the limitation "the other area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an other area".
8.	Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 9 recites the limitation "the other area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an other area".
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-3, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamoto et al. (US 2015/0333312).
Regarding claim 1, Nakamoto discloses a power supply device (assembled battery 100, Fig. 1, abstract), comprising: a battery stacked body including a pair of battery cells which are adjacently stacked and each have an electrode terminal, and having the electrode terminals on a surface of the battery stacked body(see battery cells 101 with negative terminals 105 and positive terminals 104 in Figs. 1-4, [0042])); a bus bar electrically connecting the pair of battery cells (bus bar 110A, Figs. 1, 2, & 4, [0043]); and a joining portion joining the electrode terminal of one of the pair of battery cells to the bus bar, and including an elliptic joining portion which joins the electrode terminal to the bus bar in an elliptic shape (see positive connection portion 316 in Figs. 15-18, positive connection portion 416 in Figs. 19 & 20, with an opening portion 317 in the shape of a race track in a plan view and joining projecting portion 342 formed as a terminal side fitting portion at a positive terminal 304 in Fig. 15 [0122], [0123]).
Regarding claim 2, Nakamoto discloses all of the claim limitations as set forth above. Nakamoto further discloses the electrode terminal joined to the bus bar includes a terminal base having a joining surface(see positive base portion 141 of positive terminal 104, Fig. 4 [0059]), the bus bar is disposed so as to overlap the joining surface and the bus bar, and the joining 
Regarding claim 3, Nakamoto discloses all of the claim limitations as set forth above.  Nakamoto further discloses the bus bar has an open window which exposes a part of the joining surface of the terminal base (see opening portion 317 in Figs. 15-18, opening portion 417 in Figs. 19 & 20).
Regarding claim 5, Nakamoto discloses all of the claim limitations as set forth above. Nakamoto further discloses the bus bar includes a connection portion which has an area joined to the electrode terminal by the joining portion, and a connecting portion which is coupled to the connection portion(see Fig. A as annotated Fig. 15 and linking portion 115 in Fig. 18), and the elliptic joining portion has an elliptic shape whose short diameter direction is at a side of the connecting portion (see Fig. A).

    PNG
    media_image1.png
    654
    755
    media_image1.png
    Greyscale
Fig. A
Regarding claim 6, Nakamoto discloses all of the claim limitations as set forth above. Nakamoto further discloses the joining portion further includes a linear joining portion which 

    PNG
    media_image2.png
    652
    644
    media_image2.png
    Greyscale
Fig. B
Regarding claim 7, Nakamoto discloses all of the claim limitations as set forth above. Nakamoto further discloses  the connecting portion includes a bending portion which is formed in a U-shape in a sectional view (see linking portion 115, Fig. 18 [0060]).
Regarding claim 8, Nakamoto discloses a power supply device (assembled battery 100, Fig. 1, abstract), comprising: a battery stacked body including a pair of battery cells which are adjacently stacked and each have an electrode terminal that includes a terminal base having a joining surface (see battery cells 101 with negative terminals 105 and positive terminals 104 in Figs. 1-4 [0042], see positive base portion 141 of positive terminal 104 in Fig. 4, [0059]), and having the electrode terminals on a surface of the battery stacked body(Figs. 1-4); a bus bar electrically connecting the pair of battery cells being disposed so as to overlap the joining surface and the bus bar (bus bar 110A, Figs. 1, 2, & 4, [0043], see positive terminal 304 joined to bus bar 310 in Figs. 15-18), and having an open window which exposes a part of the joining surface of 

    PNG
    media_image3.png
    611
    529
    media_image3.png
    Greyscale
Fig. C
Allowable Subject Matter
13.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claim 4 is overcome.
In particular, the allowable limitation is the bus bar partially has a thin area whose thickness is thinner than a thickness of an other area, and the thin area is formed in an elliptic shape which surrounds the open window.
 this configuration allows the thin area, above and below the length side of the oval or elliptic shaped thin area, to be secured as a joining area for laser welding or the like, and allows the joining strength between the bus bars and the electrode terminals to be guaranteed(US2021/0210821 [0014]).  
Nakamoto discloses the end of the fitting hole 112, located on the lower surface side, at the negative connection portion 111 is chamfered so as to form a tapered area 112 t (Fig. 5, [0063]). Nakamoto discloses the end of the opening portion 117, located on the lower surface side, at the positive connection portion 116 is chamfered so as to form a tapered area 117 t (Fig. 5, [0063]).  Nakamoto discloses the upper end of the axial portion 152 at the negative terminal 105 is chamfered so as to form a tapered area 152 t and  the upper end of the projecting portion 142 at the positive terminal 104 is chamfered so as to form a tapered area 142 t ([0063]). Nakamoto discloses through these measures, it is ensured that the axial portion 152 and the projecting portion 142 are inserted through the fitting hole 112 and the opening portion 117 with better ease but does not disclose, teach or render obvious the noted claim limitation. 
14.	Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claim 9 is overcome.
In particular, the allowable limitation is the bus bar partially has a thin area whose thickness is thinner than a thickness of an other area, and the thin area is formed in an elliptic shape which surrounds the open window.  The reasons for allowance are substantially the same as provided in paragraph 13 above and apply herein.
10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is the bus bar includes a connection portion which has an area joined to the electrode terminal by the joining portion, and a connecting portion which is coupled to the connection portion, and the plurality of linear joining portions includes a first linear joining portion which is located at a side of the connecting portion to the open window, and a second linear joining portion which is located at an opposite side, a region where the first linear joining portion is formed at the side of the connecting portion, is larger than a region where the second linear joining portion is formed at the opposite side.
In the instant invention, as shown in  exemplary embodiment illustrated in FIGS. 13 and 16, the laser beam can be scanned so as to form a plurality of linear joining portions extended in a direction of the long diameter of thin area 61 (US2021/0210821 [0065]).  Since the stress is concentrated at the side near first connection bending area 42, preferably, a region where the linear joining portion is formed at the side near first connection bending area 42, is larger than a region where a linear joining portion is formed at a side away from first connection bending area 42([0065]).
Nakamoto does not disclose, teach or render obvious the noted claim limitation.
16.	 Claim 11 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724